DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 7-13 are allowed. Claims 1-6 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05//2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 08/06/2021, with respect to the USC 103a rejection of claims 7-13 have been fully considered and are persuasive.  The Non-final rejection has been withdrawn.  Amended claim 7 is allowed. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 7-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 7, recites “inter alia” A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the bracket includes: a bracket bottom portion covering a lower side of the armature; and a terminal holding portion (214) extending radially outward from an outer peripheral portion of the bracket bottom portion;a plate-shaped holding portion main body (241) connected to the outer peripheral portion of the bracket bottom portion (211); a terminal (242) disposed on an upper surface of the holding portion main body, to which a lead wire from an external power supply is connected; and a protrusion portion (243) projecting downward from a lower surface (SEE Fig.13) of the holding portion main body at a same position (same position in radial direction) in a radial direction as that of the terminal, or radially outward of the terminal; and Application No. 16/321,517 August 6, 2021 Reply to the Office Action dated May 11, 2021 Page 4 of 11the terminal (242) is directly physically connected to the protrusion portion (243) such that, when a downward physical load is applied to the terminal, the downward physical load is also applied to the protrusion portion (243)”  

    PNG
    media_image1.png
    534
    644
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    523
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    592
    838
    media_image3.png
    Greyscale

Regarding claims 7 combination, Oh et al. and Ohta, and Imamura are the closest prior art that teach arrangement of a motor with shaft bearing, brackets, and terminal and protrusion portion projecting form holding main portion of terminal,  however they fail to teach or suggest in combination or alone the prior art fail to teach an a bracket bottom portion covering a lower side of the armature; and a terminal holding portion extending radially outward from an outer peripheral portion of the bracket bottom portion;a plate-shaped holding portion main body connected to the outer peripheral portion of the bracket bottom portion; a terminal disposed on an upper surface of the holding portion main body, to which a lead wire from an external power supply is connected; and a protrusion portion projecting downward from a lower surface of the holding portion main body at a same position in a radial direction as that of the terminal, or radially outward of the terminal; and Application No. 16/321,517 August 6, 2021 Reply to the Office Action dated May 11, 2021 Page 4 of 11 the terminal is directly physically connected to the protrusion portion such that, when a downward physical load is applied to the terminal, the downward physical load is also applied to the protrusion portion combination. With the unique combination and arrangement of features recited in Applicant's claim 7, including the feature of "the terminal is directly physically connected to the protrusion portion such that, when a downward physical load is applied to the terminal, the downward physical load is also applied to the protrusion portion," Applicant has been able to provide a motor in which it is possible to prevent or suppress breakage of a terminal holding portion (see, for example, paragraph [0082] of Applicant's specification), Imamura, nor Oh, nor Ohta nor any prior art fail to teach the limitations as recited above. 
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim is unique a none of the prior art disclose the combination of limitations as disclosed by the invention a plate-shaped holding portion main body connected to the outer peripheral portion of the bracket bottom portion; a terminal disposed on an upper surface of the holding portion main body, to which a lead wire from an external power supply is connected; and a protrusion portion projecting downward from a lower surface of the holding portion main body at a same position in a radial direction as that of the terminal, or radially outward of the terminal; and Application No. 16/321,517 August 6, 2021 Reply to the Office Action dated May 11, 2021 Page 4 of 11 the terminal is directly physically connected to the protrusion portion such that, when a downward physical load is applied to the terminal, the downward physical load is also applied to the protrusion portion” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 13 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image4.png
    654
    518
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    20
    10
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    798
    645
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    353
    657
    media_image7.png
    Greyscale


Claims 8-13 are allowed based on dependency from allowed claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834